American Century Capital Portfolios, Inc. Prospectus Supplement Mid Cap Value Fund Supplement dated March 8, 2010 ¡ Prospectus dated March 1, 2010 The following replaces the entry for the A Class in the Annual Total Returns table on page 4. For the calendar year ended December 31, 2009 1 year 5 years Since Inception Inception Date A Class(1) Return Before Taxes 22.51% — 4.21% 01/13/2005 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. ©2010
